Eollett, J.,
(dissenting.) The vendor had three remedies: (1) Ejectment, a legal action for the recovery of the land; (2) to foreclose the contract; {3) to recover the debt,—the first in disaffirmance, and the last two in affirmance, of the contract. It was twice held by the court of appeals (Miner v. Beekman, 50 N. Y. 337; Hubbell v. Sibley, Id. 468) that only legal actions for the recovery of land were within section 78 of the old Code, the 20-years section, which is, in legal effect, identical with section 365 of the present Code, and this action is not within the 20-years section of the present Lode. The result sought to be reached is the enforcement of an obligation or *509liability to pay the agreed price for the land arising out of an unsealed express contract, and the time within which such an action must be begun is prescribed by sections 380 and 382 of the Code of Civil Procedure. The cause of action accrued in April, 1880, and the action was begun in January, 1887, and it is barred by the lapse of six years. The plaintiff must be left to an action of ejectment. The judgment should be affirmed, with costs.
Judgment reversed, and a new trial ordered, with costs to abide the event.